Citation Nr: 0016359	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  91-11 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for psychiatric 
disability, currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
February 1954.  The Board of Veterans' Appeals (Board) 
remanded this case to the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, in May 1995 
for additional development.  The case was returned to the 
Board in April 2000.  The record includes translations into 
English of medical evidence originally in Spanish.

A February 2000 rating decision denied an increased 
evaluation for service-connected schistosomiasis, and the 
veteran was notified of this action and of his appellate 
rights later in February 2000.  Since no subsequent 
correspondence addressing this issue has been received from 
the veteran or his representative, this issue is not 
currently before the Board.


FINDINGS OF FACT

1.  All available evidence necessary to an equitable 
disposition of the increased rating and total rating issues 
on appeal has been obtained.

2.  The veteran's service-connected schizophrenia causes no 
more than considerable social and industrial impairment; 
neither suicidal ideation, obsessive rituals, impaired 
speech, impaired impulse control, neglect of personal 
appearance and hygiene, nor spatial disorientation is shown.

3.  The veteran's only service-connected disabilities are his 
schizophrenia, which is assigned a 50 percent evaluation, and 
his schistosomiasis, which is assigned a 10 percent 
evaluation; his combined rating is 60 percent.

4.  The veteran has completed one year of college.

5.  The veteran has worked as a gas station manager; he last 
worked full-time in June 1987.
6.  The veteran's service-connected disabilities are not 
severe enough to effectively preclude all forms of 
substantially gainful employment consistent with his 
educational background and work experience.


CONCLUSIONS OF LAW

1.  The schedular requirements for an evaluation in excess of 
50 percent for service-connected psychiatric disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. 4.132, Diagnostic Code 9205 (1996); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9205 (1999).

2.  The requirements for a total rating based on 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for an increased evaluation for service-
connected psychiatric disability and a total rating based on 
unemployability are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  Additionally, the facts 
relevant to the claims have been properly developed and the 
statutory obligation of VA to assist the veteran in the 
development of his claims has been satisfied.  38 U.S.C.A. 
§ 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the service-connected 
psychiatric disability.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

VA outpatient records from June 1988 to February 1989 include 
records of treatment for psychiatric problems.  Major 
depression was diagnosed in July 1988.

The veteran was hospitalized at a VA hospital from May to 
June 1991 with complaints of chest pains.  The discharge 
diagnoses included neuropsychiatric condition.

On VA psychiatric examination in October 1991, the veteran 
noted a lot of anxiety and behavior characterized by a 
tendency toward impulsive reactions for which he later felt 
guilty, such as a recent argument with one of his daughters 
in which he told her to leave the house and later felt guilty 
about it.  He also described a lot of inner anger.  He 
usually stayed at home and isolated himself.  On mental 
status examination, the veteran was adequately dressed and 
groomed.  He showed some psychomotor retardation; his facial 
expression was empty.  He appeared chronically depressed.  
His responses were relevant and coherent, he was fully 
oriented, and his memory was intact.  It was noted that he 
had very little, if any, tolerance for frustration.  He was 
very ambivalent and very insecure in terms of his 
relationship to others, including his immediate family.  His 
affect was constricted.  Judgment and insight were poor.  
Schizophrenic disorder, residual type, was diagnosed and his 
level of functioning was considered poor.

According to February and March 1992 statements from Eddy 
Flores De Hostos, M.D., the veteran had vasospastic angina 
and a depressive psychiatric disorder; the veteran's 
medications included Xanax.

On VA general medical examination in March 1992, the veteran 
complained of recurrent chest pains, nervousness, 
anxiousness, and increased shortness of breath.  It was noted 
that the veteran did not have any signs or symptoms 
attributable to schistosomiasis.  The diagnoses included 
undifferentiated schizophrenia and schistosomiasis, 
intestinal or hepatic.

A May 1992 decision of the Social Security Administration 
(SSA) granted disability benefits, effective May 15, 1987, 
based on a severe combination of impairments manifested by a 
dysthymic disorder, pain syndrome, and mitral valve prolapse 
with unstable angina and a history of arterial hypertension.

VA outpatient records from February 1993 to June 1995 reveal 
evidence of depression in March 1993.  The veteran said on 
mental health clinic records dated in January 1994 that he 
was feeling much better.  The diagnosis in March 1994 was 
chronic depression.  The assessment in September 1994 was 
that the veteran was stable, helped by medication; there was 
no evidence of active psychosis.

The veteran complained on VA psychiatric examination in 
February 1994 of feeling unstable and irritable and of having 
a bad temper and problems with other people.  He had not 
worked since 1987 and remained at home all day due to his 
behavior.  He also noted severe headaches and an inability to 
drive due to disorientation.  On mental status examination, 
the veteran was adequately dressed and groomed.  He was alert 
and fully oriented, and his speech was clear and coherent.  
His attention, concentration, and memory were considered to 
be good.  He was not suicidal or homicidal.  His insight and 
judgment were fair; he exhibited good impulse control.  The 
diagnosis was schizophrenia, residual type with depressive 
features.  Global assessment of functioning (GAF) was 
unspecified.

A February 1994 statement from Dr. De Hostos contains the 
same diagnoses as those reported by him in 1992.

Received by VA in November 1995 and December 1996 were 
medical records used by the Social Security Administration.  
These records include an April 1991 psychiatric evaluation 
report from Orlando Maldonado Rodriguez, M.D., in which it 
was noted that the veteran complained of problems with 
people, fighting, insomnia, and nervousness.  It was noted 
that the veteran took care of his grooming and dressing by 
himself, attended church, had good relations with his 
neighbors but not with his daughters.  His wife said that he 
was very isolated; all he did was watch television and read.  
The veteran was described as properly dressed and cleanly 
groomed.  He acted sad and his mood was depressed.  His 
speech was logical and coherent.  He was fully oriented and 
his memory was intact, although he was unable to repeat 
numbers.  There was no evidence of psychotic content or ideas 
of suicide.  His intellectual capacity appeared to be normal; 
his judgment and insight were good.  A dysthymic disorder was 
diagnosed.

On VA psychiatric examination in April 1999, it was noted 
that the claims folder was reviewed.  The veteran was taking 
medication for his psychiatric disability.  He complained of 
an inability to work, of not feeling well, of insomnia, and 
of body aches, chest pains and palpitations.  On mental 
status examination, the veteran was described as clean, 
neatly dressed and groomed.  He was alert and oriented, and 
his speech was clear and coherent.  His attention and memory 
were good.  The veteran's mood was depressed; his affect was 
blunted.  He was not considered homicidal or suicidal.  His 
insight and judgment were fair, and he exhibited good impulse 
control.  The diagnosis was schizophrenia, residual type with 
depressive features.  GAF was 75.  The examiner concluded 
that the veteran's unemployment condition was produced by his 
serious cardiac condition and the limitations due to his age 
and educational background.

On VA gastrointestinal examination in April 1999, the veteran 
complained of episodes of right lower quadrant pain sometimes 
preceded by diarrhea 2-3 times a week.  The diagnosis was 
schistosomiasis, intestinal.  A July 1999 parasitology did 
not show any ova or parasite.

According to a July 1999 VA social and industrial field 
report, the veteran was receiving treatment, including 
medication, at a VA mental health clinic.  It was noted that 
the veteran, his wife, and the administrator of the 
condominium where the veteran lived were interviewed.  The 
veteran was clean and well groomed when interviewed.  He 
complained of being nervous, having occasional insomnia, and 
having occasional outbursts with his family.  He indicated 
that he had control of his behavior around other people.  
Sometimes he felt better and read books, watched television, 
and traveled to his home town.  He did not socialize much 
with people outside the family.  His wife said that he was 
withdrawn, depressed, and had many somatic complaints.  She 
also indicated that he visited his relatives, conversed with 
their neighbors, watched television, and did some household 
chores.  The building administrator indicated that the 
veteran got out of the house frequently, drove his car, went 
to church, and made written suggestions about what could be 
done to deal with building problems.  The veteran did not 
actively participate in building affairs as he used to.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The veteran's were received by VA in 1989.  The Board notes 
that effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52695 (1996).  On and after that date, all diagnoses of 
mental disorders for VA purposes must conform to the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  61 Fed Reg. 52700 (1996).  In Karnas v. 
Derwinski, 1 Vet.App. 308, 312-13 (1991), the United States 
Court of Appeals for Veterans Claims (Court) held that where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.  

Under 38 C.F.R. § 4.132, Diagnostic Code 9205, effective 
prior to November 7, 1996, a 50 percent rating is warranted 
for schizophrenia productive of considerable impairment of 
social and industrial adaptability; a 70 percent rating is 
warranted when it is productive of severe impairment of 
social and industrial adaptability. 

The veteran is currently assigned a 50 percent evaluation for 
his service-connected psychiatric disability.  Although the 
veteran has had problems with depression, anxiety, and anger, 
and his functioning was considered poor in October 1991, he 
has always been clean and well groomed and fully oriented 
with speech that is clear and coherent and without suicidal 
or homicidal ideation.  He exhibited good impulse control on 
VA examinations in February 1994 and April 1999.  VA 
outpatient records for September 1994 indicate that the 
veteran was stable and helped by medication, with no active 
psychosis.  While the veteran and his wife indicated that he 
generally stayed home and was isolated, there is evidence on 
file, including from the administrator of the veteran's 
building, that he got out of the house, that he attended 
church, and that he got along with his neighbors.  

When examined by VA in April 1999, his GAF was 75.  A GAF 
from 61-70 involves mild symptoms, including depressed mood, 
or some difficulty in social or occupational functioning, 
while a GAF from 71-80 involves transient and expectable 
reactions to psychosocial stressors with no more than slight 
impairment in social or occupational functioning.  
Consequently, the Board finds that, based on the evidence as 
a whole, the veteran's service-connected psychiatric 
symptomatology produces no more than considerable social and 
industrial impairment.  Therefore, it does not warrant an 
evaluation in excess of 50 percent under the former schedular 
criteria.

Under Diagnostic Code 9205, 38 C.F.R. § 4.130, effective 
November 7, 1996, a 50 percent evaluation is warranted for 
psychiatric disability involving occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted for 
psychiatric disability if it is productive of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

While there is evidence of some depression, there is no 
indication that it affects the veteran's ability to function 
independently or appropriately.  The veteran has some 
difficulty in adapting to stressful circumstances as well; 
however, there is a lack of evidence of a greater number of 
the symptoms listed under the criteria for a 70 percent 
evaluation.  Despite having poor judgment in October 1991, he 
was feeling much better in 1994, and his judgment has been at 
least fair since the 1991 evaluation.  The veteran has never 
had a deficiency in his thinking.  Additionally, he does not 
have psychiatric symptomatology such as recent suicidal 
ideation, obsessional rituals that interfere with routine 
activities, speech that is illogical, obscure or irrelevant, 
or spatial disorientation.  Consequently, the Board finds 
that the disability picture for the veteran's service-
connected psychiatric disability does not more nearly 
approximate the criteria for an increased evaluation under 
the new rating criteria.

The Board has also considered whether the claim should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The record reflects that the veteran 
has seldom required hospitalization solely for his service-
connected psychiatric disability and that the manifestations 
of the disability are those contemplated by the schedular 
criteria.  In sum there is no indication in the record that 
the average industrial impairment resulting from the 
disability would be in excess of that contemplated by the 
assigned rating.  Therefore, the Board has concluded that 
referral of the case for extra-schedular consideration is not 
warranted.

To warrant a total rating based on unemployability, the 
veteran must have service-connected disability or 
disabilities that are severe enough, in light of his 
educational background and employment history, to render him 
unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.340, 3.341, 4.16.  According to 
the evidence on file, the veteran has completed one year of 
college and worked as a gas station manager.  He last worked 
full-time in June 1987.

The veteran's only service-connected disabilities are his 
psychiatric disability, which is 50 percent disabling, and 
his schistosomiasis, which is 10 percent disabling.  His 
combined rating is 60 percent. 

No signs or symptoms attributable to his schistosomiasis were 
found on the VA examination in March 1992, and no ova or 
parasite was found on testing in July 1999.  There is no 
other medical evidence indicating that the veteran's 
schistosomiasis is productive of significant functional 
impairment.  Although the veteran has complained of 
depression and other psychiatric symptomatology, and has been 
awarded SSA disability benefits, he has serious nonservice-
connected heart disease, and the VA examiner in April 1999 
concluded that the veteran's unemployment was caused by his 
serious cardiac condition and limitations due to his age and 
educational background.  As discussed above, the veteran's 
psychiatric disability is productive of no more than 
considerable industrial impairment.  Therefore, the Board 
must conclude that the service-connected disabilities are not 
sufficient to preclude the veteran from obtaining or 
maintaining any form of substantially gainful employment 
consistent with his education and industrial background.

Moreover, the evaluations assigned for the veteran's service-
connected disabilities do not meet the minimum schedular 
requirements for a total rating under 38 C.F.R. § 4.16(a), 
which requires that if there are two or more service-
connected disabilities, there must be at least one ratable at 
40 percent disabling or more and a combined evaluation of 70 
percent or more.

	
ORDER

Entitlement to an evaluation in excess of 50 percent for 
schizophrenia is denied.

Entitlement to a total disability rating on the basis of 
unemployability due to service-connected disabilities is 
denied.




		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 

